           Case 2:20-cv-00731-RSM Document 26 Filed 06/17/20 Page 1 of 3




1    SaraEllen Hutchison (WSBA # 36137)                 THE HONORABLE JUDGE MARTINEZ
     LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
2    539 Broadway
3    Tacoma, WA 98402
     Telephone: 206-529-5195
4    Facsimile:     253-302-8486
     Email: saraellen@saraellenhutchison.com
5
     Attorney for Plaintiff, JAMES GRANT
6

7

8

9
                             UNITED STATES DISTRICT COURT
10                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
11
        JAMES GRANT,                                      NO. 2:20-cv-00731-RSM
12

13                             Plaintiff,
                   v.
14                                                        STIPULATION AND ORDER TO
        GREAT LAKES EDUCATIONAL LOAN                      DISMISS EXPERIAN INFORMATION
15      SERVICES, INC, et al,                             SOLUTIONS, INC.
16
                               Defendants.
17

18         Plaintiff JAMES GRANT, by counsel, and Defendant EXPERIAN INFORMATION
19
     SOLUTIONS, INC. (“Experian”) by counsel, hereby stipulate and agree that all matters herein
20
     between them that were made or could have been made have been compromised and settled,
21
     and that Plaintiff’s cause of action against Experian be dismissed, with prejudice, with each
22

23   party to bear its own costs and attorney’s fees.

24

25
     STIPULATION AND ORDER OF                       1
     DISMISSAL OF EXPERIAN                                 Law Office of SaraEllen Hutchison, PLLC
26                                                                 539 Broadway | Tacoma, WA 98402
     2:20-cv-731-RSM
                                                                 Ph (206) 529‐5195 | Fax (253) 302‐8486
                                                                   saraellen@saraellenhutchison.com
            Case 2:20-cv-00731-RSM Document 26 Filed 06/17/20 Page 2 of 3




1                                         Respectfully submitted,
2

3    Date: June 17, 2020                  S//SaraEllen Hutchison___________________
                                          SARAELLEN HUTCHISON (WSBA #36137)
4                                         LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
                                          539 Broadway
5                                         Tacoma, WA 98402
                                          Telephone: (206) 529-5195
6                                         Facsimile: (253) 302-8486
7                                         Email: saraellen@saraellenhutchison.com

8                                         Attorney for Plaintiff James Grant

9
     Date: June 17, 2020                  S//Rachel Groshong
10
                                          RACHEL GROSHONG (WSBA #47021)
11                                        STOEL RIVES LLP
                                          600 University Street, Suite 3600
12                                        Seattle, WA 98401
                                          Email: Rachel.dunnington@stoel.com
13
                                          S//Angela Taylor
14
                                          ANGELA TAYLOR (California Bar No. 210425,
15                                        Admitted Pro Hac Vice)
                                          JONES DAY
16                                        3161 Michelson Dr., Suite 800
                                          Irvine, CA 92612
17                                        Email: angelataylor@jonesday.com
18
                                          Attorneys for Experian Information Solutions, Inc.
19

20   IT IS SO ORDERED.
21   Dated this 17th day of June, 2020.
22

23                                               A
                                                 RICARDO S. MARTINEZ
24                                               CHIEF UNITED STATES DISTRICT JUDGE
25
     STIPULATION AND ORDER OF                      2
     DISMISSAL OF EXPERIAN                                  Law Office of SaraEllen Hutchison, PLLC
26                                                                    539 Broadway | Tacoma, WA 98402
     2:20-cv-731-RSM
                                                                    Ph (206) 529‐5195 | Fax (253) 302‐8486
                                                                      saraellen@saraellenhutchison.com
             Case 2:20-cv-00731-RSM Document 26 Filed 06/17/20 Page 3 of 3




1
                                    CERTIFICATE OF SERVICE
2

3            I hereby certify under penalty of perjury under the laws of the State of Washington that

4    on June 17, 2020 I electronically filed the foregoing with the Clerk of Court using the CM/ECF

5    system which will send notification of such filing to all registered CM/ECF participants in this
6    case.
7

8
     Dated June 17, 2020, at Tacoma, Washington.
9
                                                  S//SaraEllen Hutchison
10
                                                  SaraEllen Hutchison (WSBA No. 36137)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   STIPULATION AND ORDER OF                       3        Law Office of SaraEllen Hutchison, PLLC
     DISMISSAL OF VERIZON                                           539 Broadway | Tacoma, WA 98402
     2:19-cv-203-RSM                                              Ph (206) 529‐5195 | Fax (253) 302‐8486
                                                                    saraellen@saraellenhutchison.com
